DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment and reply filed 1/6/2021.
Claims 1-3, 5-12, 21, and 22-29 (new) are pending. 
Previous rejections of the claims under 35 USC 103 are maintained and provided below. Rejections of new claims 25-27 under 35 USC 112 and new claims 22-29 under 35 USC 103 are provided below.
Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered and are persuasive in part. 
Applicant argues the art fails to teach mixing the vapor from the first effluent with liquid from the second effluent. Ellis teaches removing vapor 44 from the hot separator 16, condensing 20 the vapor fraction, removing off gases, and combining the condensed vapor fraction with the liquid 58 from the second reaction stage 24 (figure 1; 0016). The combined stream 58+60 is then further stripped in chamber 34 of stripper 14 and the product collected 49. See figure and 0016-0018. Applicant argues that this condensed vapor stream is combined with the liquid is in liquid form and not vapor and thus the limitation is not met. However, the condensed stream comprises the same hydrocarbons as the first hydrocarbon effluent vapor. The instant specification teaches wherein the combined stream may be condensed. It would have been within the skill of one in the art to cool the mixed stream as an alternative to cooling the individual streams. Both form the same cooled mixed effluent stream containing the same boiling range components. 
Applicant argues the art teaches away from fractionating the heavy fraction. Applicant’s arguments is not persuasive. Ellis teaches multiple embodiments for separating the effluent. Ellis teaches both in “an embodiment, the hydrotreating conditions are selected so as to be 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25-26 recites the limitation "the cold separator bottoms".  There is insufficient antecedent basis for this limitation in the claims, which depend from claim 12. Examination below assumes both claims 25 and 26 depend from claim 24. 
Claim 27 recites the limitation "the vaporous cold separator overhead" in line 2.  There is insufficient antecedent basis for this limitation in the claim, which depends from claim 12. Examination below assumes claim 27 depends from claim 24. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 9-12, 22, 23, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2005/0092654).
With respect to claim 1, Ellis teaches a process comprising passing a feed comprising a waxy, heteroatom-containing diesel fuel fraction 38 into the hydrotreating reaction stage 22 located below the dewaxing reaction stage 24 in a reaction vessel 12 (0016; Figure 1). The first Ellis does not explicitly state the first separator 16 is a hot separator. However, Ellis teaches passing the effluent directly to the separator, thus at the reactor temperature (figure; 0016). Further, in the embodiment depicted in figure 2, the separator is housed in the vessel below the bed also without cooling. 
Next, a portion 52 of the liquid effluent 42 is hydroprocessed in the second reactor 24 disposed in the reaction vessel above the first hydroprocessing reactor, the second hydroprocessing reactor containing at least one bed of a second hydroprocessing catalyst
(0017). The liquid hydrocarbon stream is contacted with the second hydroprocessing catalyst under second hydroprocessing conditions in the presence of hydrogen to produce a second
hydroprocessed effluent stream (0017). The second liquid product stream is separated from the second hydroprocessing effluent stream. These two reaction stages are separated by a
chimney type gas-liquid separation tray 26, and each stage has a respective gas and liquid flow distributor, 28 and 30, located near the top of the bed. In this illustration, the gaseous effluent from the dewaxing stage flows directly down into the hydrotreating stage below (Figure; 0016-
0017). The vapor stream from the hot separator is condensed, gases removed, and then the condensed vapor 60 is mixed with the liquid 58 from the second stage to provide a combined stream (Figure; 0017-0018).
Ellis teaches wherein the first hydroprocessing effluent stream is passed directly to the hot separator 16. The liquid effluent is passed to the top portion of the stripper where it is separated into a first liquid portion and a second vapor portion and the first liquid portion is passed to the second reaction (Figure; 0016-0017). 
claim 2, Ellis teaches wherein the hydrocarbon feedstream 38 is
introduced to the reaction vessel between the first hydroprocessing reactor and the second
hydroprocessing reactor (Figure 1; 0016).
With respect to claim 3, Ellis teaches passing vapor phase of the second
hydroprocessing effluent to the first hydroprocessing reactor through a chimney type gas-liquid
separation tray with weirs and not passing the first vapor to the second (Figure 1; 0016).
With respect to claim 9, Ellis teaches wherein the first hydroprocessing reactor is one of
a hydrotreating reactor (abstract; 0016).
With respect to claim 10, Ellis teaches wherein the second hydroprocessing reactor is
one of a hydroisomerization/dewaxing reactor (abstract; 0010; 0013).
With respect to claim 11, Ellis teaches wherein the feed for upgrading is a distillate fuel
feed comprising a hydrocarbon fraction boiling in the diesel and jet fuel ranges (0010), i.e.
middle distillate. In one example the feed is a heavy diesel fraction (0016), i.e. a middle
distillate.
With respect to claim 12, Ellis teaches the limitations of claims 1-3 and 9-11 as discussed above and applied here. Ellis does not explicitly state at least a portion of the liquid hydrocarbon stream to a fractionation column to provide a plurality of fractionator product streams and a fractionator product stream from the plurality of fractionator product streams to a second hydroprocessing reactor.
But teaches wherein in one embodiment, distillation is not required (“thereby eliminating the need for a separate fractionation or distillation zone for separating the two fractions”) (0012). However, Ellis further teaches that “if desired and/or if distillation capacity is available, separation of the light fraction may be achieved using fractional distillation” (0012). 
Thus, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send the liquid to fractional distillation to isolate the vapor and liquid fractions as an alternative means for separation as disclosed in Ellis.  
claim 22, Ellis teaches wherein the hydrocarbon feedstream 38 is introduced to the reaction vessel between the first hydroprocessing reactor 22 and the second hydroprocessing reactor 24 (figure 1; 0016).
With respect to claim 23, Ellis teaches further comprising passing vapor phase (down arrows figure 1; 79 figure 2) present in the second hydroprocessing effluent stream to the first hydroprocessing reactor through a tray 28 having a vapor opening present in one or more chimneys present on the tray (figure 1 & 2; 0016). The vapor opening is spaced apart from the bottom of one or more weirs located on the tray and preventing vapor present in the first hydroprocessing effluent stream from passing to the second hydroprocessing reactor (figure 1).
With respect to claim 28, Ellis teaches wherein the first hydroprocessing reactor is one of a hydrotreating reactor (abstract; 0016).
With respect to claim 29, Ellis teaches wherein the second hydroprocessing reactor is one of a hydroisomerization/dewaxing reactor (abstract; 0010; 0013).

Claim 5, 7, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2005/0092654) as applied to claim 1 above, further in view of Bhattacharya (US 2009/0159493).
With respect to claims 5, 7, 24 and 26, Ellis teaches the limitations of claim 1 as discussed above. Ellis teaches mixing the first vapor stream 60 with the second liquid stream 58 forming a combined stream which is further separated in a first stripper 34 operating at a reduced temperature (Figure; 0016). The effluent comprises diesel stock which may be hydrofinished or further hydroprocessed in multiple stages (0018-0019). Ellis teaches optionally sending the effluent to a fractional distillation column as discussed above, where a product liquid would be recovered for second stage hydroprocessing.

Ellis is silent regarding separating the combined stream using a cold separator into a vapor overhead and liquid bottoms, and then passing the liquid bottoms from the cold separator to a fractionation column and the fractionator product stream to the second hydroprocessing reactor.
Bhattacharya teaches a two-stage hydrotreating process with interstage separation
(Figure; 0036). A hydrocarbon feed is passed to a first fixed bed hydrotreating reactor (Figure;
0036). The effluent is separated in a first hot separator 40 into a vapor 22 and a liquid 13
(Figure; 0037). A portion of the liquid fraction comprising distillates and unconverted oil is  passed to the second stage for hydroprocessing (figure; 0039-0042). The vapor fraction is combined with the second stage effluent (0042). The combined stream is sent to a cold separator and then the liquid portion from the cold separator is sent to the fractionation section for product recovery (0037; 0042). The second effluent (stream 72) is cooled (in exchanger 15) and now renumbered stream 74, combines with hot high pressure separator vapor stream 23 for further cooling and separation in a cold high pressure separator (not shown) followed by fractionation of the liquid or bottoms from the cold separator for product recovery (0037; 0042).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the combined effluent stream using any known means for doing so, including stripping as taught in Ellis or cold separator and fractionation as taught in Bhattacharya to achieve predictable results. With respect to recycling the liquid effluent, Ellis teaches wherein there may be multiple stages for further treatment, including of the diesel fraction. It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recycle the diesel or a portion thereof where further upgrading were desired.

Claims 6, 8, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis and Bhattacharya as applied to claims 5 and 24 above, further in view of Kokayeff (US 2009/0095655).
With respect to claims 6 and 25, Ellis and Bhattacharya teach the limitations of claim 5 as discussed above. Bhattacharya teaches sending the liquid cold separator bottoms stream to a fractionation column (0042). Bhattacharya is silent regarding the use of a stabilizer. A stabilizer column is a known fractionation column that may be used in the hydrotreating fractionation zone as taught in Kokayeff (0029). The stabilizer fractionation column allows separating out light hydrocarbons such as propane and butane from the hydrocarbon products from the bottom, which may then be routed on to e.g. an atmospheric column (0029).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a stabilizer as the fractionation column for removing gases and recovering the diesel product.
With respect to claims 8 and 27, Bhattacharya teaches the gas from the high pressure cold separator is removed for recycle (0042) and the gas stream includes where hydrogen, hydrogen sulfide, and light hydrocarbonaceous gases (0017), but not where it is first treated in an amine scrubber column to provide a hydrogen stream for recycling to the second hydroprocessing reactor.
However, Koykaff teaches sending vapor from hydroprocessed effluent to an amine scrubber to remove contaminates and then recycled back to the make-up hydrogen system and/or the hydrotreating reaction zone (0026).
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pass the vapor stream to an amine scrubber to remove the hydrogen sulfide and other contaminants prior to recycling the hydrogen to the hydroprocessing reactors as known in the art and for the benefit of removing contaminants.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Ellis as applied to claim 1 above, further in view of Albinson (US 4913797).
With respect to claim 21, Ellis teaches passing the first hydroprocessing effluent stream directly to the hot separator 16. The liquid effluent is passed into the top portion of the stripper and separated into a liquid portion and a vapor portion (Figure 1; 0016-0017). The liquid portion is passed to the second reaction section (Figure; 0016-0017). Because Ellis teaches passing the first liquid through a stripper, it does not teach passing the liquid directly to the second reactor. 
However, such is one known configuration in the art of hydroprocessing as shown in Albinson. Albinson teaches hydrotreating the hydrocarbon feedstock, separating the effluent in a hot separator and passing the liquid portion directly to downstream dewaxing bed (see abstract; figures). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to pass the first liquid from the separator in Ellis directly to the second stage reaction zone without an interstage stripping step as taught in Albinson, combining known techniques to obtain predictable results and reducing process complexity. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771